The opinion of the court was delivered, January 10th 1874, by
Agnew, J. —
The question in this case is upon the interpretation of the will of Thomas Falls, and depends on his intention to make his devises conform to the extension of certain streets of the city of New Castle into his property adjoining the city. The plaintiff, one of the devisees, brought ejectment for th$ western half of East street, as extended in a right line through the testator’s property, claiming under the will to the middle line of East street as the boundary line of the Homestead lot devised to him. That Thomas Falls intended to adopt the streets of New Castle when extended into his property, and make them the boundaries of many of the devised properties, is very plain. He owned a long piece of ground about four hundred and forty feet wide, and extending nearly the entire length of New Castle from east to west, on part of which he had laid out lots corresponding to the streets of New Castle, and extended them into this part. A portion of the map given in evidence is set out in the paper-book, and from it we discover that beside the Homestead four other parcels are bounded in the will by streets by name which have not been extended in fact into the property. These are devised to H. E. Falls, I. S. Falls, S. Dana and Fanny Falls. There are other devised lots bounded by streets by name, and standing evidently in a similar relation to the town plat, but which, from the want of the full map, we cannot identify so readily as those mentioned. Twenty-one parcels are so described, making the presumption a violent one that Thomas Falls, in making his will, intended that the divisions of his property should correspond to the streets of New Castle, when they should be extended, believing what was evident to the mind of every one, that his property must necessarily fall into the town, and that it was better he should make it conform at once in its division, to the town plat.
The Homestead lot devised to his wife'for life, and then to the plaintiff in fee, he bounds expressly by Mill street, East street and Falls street. The defendant claims the lot known as the Hill lot, sold by the executors under a power in the will. This Hill lot is bounded expressly by the Homestead on the west. Its western *442boundary depends therefore on the line where the eastern boundary of the Homestead lot shall be found to be. The testator bounds the Homestead by East street, so that the middle line of East street becomes the western boundary of the Hill lot, according to the well-known rule that when a street is called for as a boundary, the middle line of the street is always intended, unless the contrary plainly appear. It was an error to direct a nonsuit.
Judgment reversed, and a procedendo awarded.